365 S.W.3d 311 (2012)
Lance LIVINGSTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73069.
Missouri Court of Appeals, Western District.
May 1, 2012.
Susan L. Hogan, for Appellant.
Mary H. Moore, for Respondent.
Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Lance Livingston appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based upon findings of fact that are not clearly erroneous and that no error of law appears. A formal, published opinion would have no precedential value; however, a memorandum *312 explaining the reason for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).